Fairhurst, J.
(dissenting) — The Industrial Insurance Act outlines the requirements a party must satisfy to perfect an appeal from a decision by the Board of Industrial Insurance Appeals (board) to a superior court. For over 65 years, this court has held that to obtain subject matter jurisdiction over an appeal of a board decision, an appellant must file the appeal with the appropriate superior court as mandated by RCW 51.52.110. The majority disregards both the plain language of the statute as well as this court’s long-standing precedent. Therefore, I respectfully dissent.
In 1911, the Washington legislature adopted the Industrial Insurance Act, providing the sole means of redress for workplace injuries. Laws op 1911, ch. 74. Through this act, the legislature exercised its police power to remove jurisdiction from superior courts over civil disputes concerning workplace injuries. RCW 51.04.010. The act declares that “all jurisdiction of the courts of the state over such causes are hereby abolished, except as in this title provided.” Id. Under the act, the appellate jurisdiction of the superior courts may be invoked by complying with RCW 51.52.110. Fay v. N.W. Airlines, 115 Wn.2d 194, 197, 796 P.2d 412 (1990). Thus, the superior courts have no original jurisdiction over these types of claims, only appellate jurisdiction. Tennyson v. Dep’t of Labor & Indus., 189 Wash. 616, 618, 66 P.2d 314 (1937); Maddox v. Indus. Ins. Comm’n, 119 Wash. 21, 23-24, 204 P. 1057 (1922).
This court has often stated that when the superior court acts in its appellate capacity, it is “ ‘of limited statutory jurisdiction, and all statutory requirements must be met before jurisdiction is properly invoked.’ ” Fay, 115 Wn.2d at 197 (quoting Spokane County v. Utils. & Transp. Comm’n, 47 Wn. App. 827, 830, 737 P.2d 1022 (1987)); see also Mader v. Health Care Auth., 149 Wn.2d 458, 468, 70 P.3d 931 (2003) (when reviewing administrative decision, superior court acts in its limited appellate capacity); Crosby v. Spokane County, 137 Wn.2d 296, 301, 971 P.2d 32 (1999) (“[Statutory procedural requirements must be satisfied before a superior court’s appellate jurisdiction is invoked.”); Skagit Surveyors & Eng’rs, L.L.C. v. Friends of Skagit *322County, 135 Wn.2d 542, 555, 958 P.2d 962 (1998) (appeal from administrative tribunal invokes appellate, not general, jurisdiction, and all statutory requirements must be met before jurisdiction is properly invoked); Union Bay Pres. Coalition v. Cosmos Dev. & Admin. Corp., 127 Wn.2d 614, 617, 902 P.2d 1247 (1995) (all statutory requirements must be met in order to properly invoke a superior court’s appellate jurisdiction); City of Seattle v. Pub. Employment Relations Comm’n, 116 Wn.2d 923, 926, 809 P.2d 1377 (1991) (superior court does not obtain appellate jurisdiction over an administrative decision unless all statutory procedural requirements are met); Deschenes v. King County, 83 Wn.2d 714, 716, 521 P.2d 1181 (1974) (superior court acting in appellate capacity has only such jurisdiction as is conferred by law); Lidke v. Brandt, 21 Wn.2d 137, 139, 150 P.2d 399 (1944) (under Industrial Insurance Act, superior court is a court of limited, statutory jurisdiction, and “must show affirmatively, by its record, all essential jurisdictional facts to bring a cause within its jurisdiction”).
Appellate jurisdiction, therefore, often depends upon compliance with procedural rules that the legislature creates. For example, this court has long considered filing an appeal within the statutory time limit as a prerequisite for an appellate court to acquire jurisdiction. Cogswell v. Hogan, 1 Wash. 4, 4-5, 23 P. 835 (1890); see also 5 Am. Jur. 2d Appellate Review § 291, at 60-61 (1995) (time limit for filing appeal is generally considered to be mandatory and jurisdictional and cannot be waived by the parties). Leading treatises support this view.
[W]hile courts have no inherent appellate jurisdiction over official acts of administrative agencies, where the legislature has made a statutory provision for judicial review that procedure is controlling, and, a statutory right to appeal may be taken advantage of only by strict compliance with the provisions by which it is created. Similarly, where the statutes involved require an appeal to be filed in a certain court, that court alone has jurisdiction to entertain the appeal, and the subject matter jurisdiction may not be waived or agreed upon.
*3232 Am. Juh. 2d Administrative Law § 421, at 417-18 (1994) (emphasis added) (footnotes omitted). “It is essential to the jurisdiction of the appellate court that there be, in taking and perfecting an appeal,.. . compliance with all applicable statutory requirements, save to the extent that such compliance may be and is waived, or noncompliance excused.” 4 C.J.S. Appeal & Error § 261, at 333 (1993) (footnotes omitted).
Of particular significance in this case is that to perfect an appeal, the worker “shall” file an appeal in the superior court of one of three possible counties: (1) the county where the injury occurred, (2) the worker’s county of residence, or (3) Thurston County if both the injury site and the worker’s residence are outside of Washington. RCW 51.52.110. Dougherty concedes that he filed his appeal in the wrong county superior court. Pet. for Review at 2. Because Dougherty resided in Texas, the proper county superior court in which to appeal was where his injury occurred— Whatcom County, not Skagit County.
The act is clear about what happens if an appellant does not comply with the act’s statutory requirements.
If such worker. . . fails to file with the superior court [his] appeal as provided in this section within said thirty days, the decision of the board to deny the petition or petitions for review or the final decision and order of the board shall become final.
RCW 51.52.110. The statute is also unambiguous that fulfillment of its requirements is mandatory — failure to file an appeal with the superior court “as provided in this section” means the board’s decision shall become final. Id.
This court has already addressed the precise issue presented before us now. We determined 65 years ago that the requirement in RCW 51.52.110 that an appellant file the appeal in a particular court is a jurisdictional prerequisite. In Tennyson, the appellant filed his appeal with the superior court in Grays Harbor County, the county where he resided at the time of his appeal. Tennyson, 189 Wash. at 617. The appellant then moved to change venue to Clallam *324County for the convenience of witnesses, which the Grays Harbor County Superior Court granted. Id. This court noted that “ [t]he appellate jurisdiction of the court is not ambulatory, following the movements of the appellant.” Id. at 619. The court determined that the appellant could not transfer his appeal to another county, because “[n]o provision is found in the act authorizing a transfer of the appeal from the superior court of the county of the claimant’s residence to the court of another county.” Id. at 618.3 The appellant had properly invoked jurisdiction, and the superior court could not then divest itself of jurisdiction by transferring the appeal to another, improper county. Id. at 619.
The Tennyson decision has been repeatedly upheld by Washington courts. Skagit Motel v. Dep’t of Labor & Indus., 107 Wn.2d 856, 858, 734 P.2d 478 (1987); Patterson v. Dep’t of Labor & Indus., 37 Wn. App. 196, 197-98, 678 P.2d 1262 (1984); Fletcher v. Dep’t of Labor & Indus., 20 Wn. App. 865, 866-67, 582 P.2d 578 (1978); cf. Dowell v. Dep’t of Labor & Indus., 51 Wn.2d 428, 430, 319 P.2d 843 (1957). And the legislature has never amended RCW 51.52.110 to provide otherwise, despite this continued adherence to Tennyson.
The majority attempts to dismiss Tennyson by simply stating that Tennyson sought to transfer his case to an improper venue, while in this case Dougherty sought to transfer his case to the proper venue. Majority at 318-19. This does not resolve the fact that the act does not authorize the transfer of the appeal from one superior court to another, whether it is the proper or the improper court. Tennyson, 189 Wash. at 618.4
*325Under the Industrial Insurance Act, the legislature removed original jurisdiction over workplace injury disputes from superior courts, but left the courts with appellate jurisdiction. Since the state’s inception, this court has ruled that an appellant must comply with statutory requirements before a superior court can properly exercise its appellate jurisdiction over the case. The statute at issue here, RCW 51.52.110, is unequivocal in its requirement that an appellant must file his appeal in one of three potential counties. Dougherty admittedly filed his appeal in the wrong county and failed to cure his mistake by the 30 day deadline. The superior court properly dismissed his appeal because it lacked subject matter jurisdiction. I would affirm the Court of Appeals and, therefore, respectfully dissent.
Alexander, C.J., and Bridge, J., concur with Fairhurst, J.

 This is in contrast to the Court of Appeals and the Supreme Court, where applicable court rules and statutes authorize transfer of an appeal from one court to another. RAP 4.4; CAR 21(a); see also RCW 2.06.030.


 Two recent decisions held that the statutes in question requiring certain causes of action be commenced in particular counties, related to venue, not jurisdiction. Young v. Clark, 149 Wn.2d 130, 134, 65 P.3d 1192 (2003) (former RCW 4.12.020(3) (1941) related to venue); Shoop v. Kittitas County, 149 Wn.2d 29, 37, 65 P.3d 1194 (2003) (former RCW 36.01.050 (1997) related to venue). These cases are distinguishable. Both Shoop and Young dealt with the original jurisdiction of *325superior courts. This court held that article IV, section 6 of the Washington Constitution prohibits any original subject matter jurisdiction restrictions as among superior courts. Young, 149 Wn.2d at 134; Shoop, 149 Wn.2d at 37. However, this case deals with the appellate jurisdiction of superior courts. There is no constitutional prohibition against appellate subject matter jurisdiction restrictions.